Case 20-32216-KLP         Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38            Desc Main
                                   Document      Page 1 of 15

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
DIANE ELIZABETH ELDER                         )      Case No. 20−32216−KLP
                                              )      Chapter 7
                       Debtor                 )

    NOTICE OF MOTION TO EXTEND THE AUTOMATIC STAY AND HEARING

        The above named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON June 3, 2020 at 10:00 a.m. in Honorable Judge Keith L. Phillips’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5100, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-32216-KLP        Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38            Desc Main
                                  Document      Page 2 of 15

                                             Respectfully submitted,

                                             DIANE ELIZABETH ELDER
                                             By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on May 29, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                2
Case 20-32216-KLP        Doc 23     Filed 05/29/20 Entered 05/29/20 14:47:38              Desc Main
                                   Document      Page 3 of 15

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
DIANE ELIZABETH ELDER                         )       Case No. 20−32216−KLP
                                              )       Chapter 7
                       Debtor                 )


  MOTION TO EXTEND AUTOMATIC STAY AND MEMORANDUM IN SUPPORT

         COMES NOW DIANE ELIZABETH ELDER (the “Debtor”), by counsel, pursuant to 11

U.S.C. § 362(c)(3)(B) and files the following Motion to Extend Automatic Stay and Memorandum

in Support Thereof, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On May 6, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 7 of the Bankruptcy Code (the “instant case”).

         5.    On May 26, 2020, the Debtor filed a Motion to Convert to Chapter 13.

         6.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on February 7, 2019 and dismissed on or

about March 3, 2020 (Case No. 19-30652) (the “previous case”). The Debtor has also been a

debtor in a Chapter 7 case filed on March 3, 2005 wherein the Debtor received a discharge on June

13, 2005 (Case No. 05-10724).
                                                  3
Case 20-32216-KLP        Doc 23     Filed 05/29/20 Entered 05/29/20 14:47:38             Desc Main
                                   Document      Page 4 of 15

       7.      The previous case was dismissed by the Court because the Debtor was delinquent

in payments to the Chapter 13 Trustee. In September 2019 the Debtor’s employment contract

ended and she was out of work for 3 months with no income. Once the Debtor regained

employment, she was unable to catch up on the missed payments. Debtor now has stable income

from Mpire Technology Group Inc. and will be having her plan payments made via a wage order.

                                    Facts of the Instant Case

       8.      In the instant case, the Debtor anticipates a proposed Chapter 13 Plan (the “Plan”)

that commits to pay the Trustee all projected disposable income, $50.00 per month for a period of

one (1) month, and $460.00 for a period of thirty-five (35) months. Among other provisions, the

Plan will propose payment through the Trustee to unsecured creditors a dividend of approximately

eleven percent (11%).

                                            Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).


                                                 4
Case 20-32216-KLP         Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38               Desc Main
                                   Document      Page 5 of 15

          12.    Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                     th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                               th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

          13.    Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
            th
at 319 (14 ed. 1978).

          14.    In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.



                                                  5
Case 20-32216-KLP          Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38             Desc Main
                                    Document      Page 6 of 15

                                              Argument

       15.       In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

       16.       In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and his property,

and as to the property of the estate for the duration of the instant case

       17.       Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

       a.        Percentage of proposed repayment - The Plan is expected to propose to pay a

dividend of 11% to non-priority unsecured creditors. Such creditors would receive a dividend of

0% if Debtor were to file a Chapter 7 bankruptcy case. Application of this factor favors a finding

of good faith.

       b.        Debtor’s financial situation – Debtor has income from working at Mpire

Technology Group Inc where she has worked for two (2) months. Application of this factor favors

a finding of good faith.

       c.        Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

       d.        Debtor’s employment history and prospects – Debtor has income from working at

Mpire Technology Group Inc where she has worked for two (2) months. Application of this factor

favors a finding of good faith.

       e.        Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $94,264. Debtor has not incurred any unsecured


                                                   6
Case 20-32216-KLP         Doc 23     Filed 05/29/20 Entered 05/29/20 14:47:38               Desc Main
                                    Document      Page 7 of 15

debt for luxury goods or services or any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case. Application of this factor favors a

finding of good faith.

         f.     Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.     Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.     Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         18.    Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

         a.     The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this


                                                   7
Case 20-32216-KLP         Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38               Desc Main
                                   Document      Page 8 of 15

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

       b.      How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

       c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

       d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, DIANE ELIZABETH ELDER respectfully

requests this Honorable Court to enter an Order extending the automatic stay as to all creditors, as

to Debtor and Debtor’s property, and as to the property of the estate for the duration of the instant

case, and for such other and further relief as to the Court shall be deemed appropriate.

                                              Respectfully submitted,

                                              DIANE ELIZABETH ELDER
                                              By Counsel
                                                  8
Case 20-32216-KLP    Doc 23      Filed 05/29/20 Entered 05/29/20 14:47:38   Desc Main
                                Document      Page 9 of 15




/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                           9
Case 20-32216-KLP        Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38            Desc Main
                                  Document     Page 10 of 15




                                CERTIFICATE OF SERVICE

        I certify that on May 29, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                10
    Case 20-32216-KLP   Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38   Desc Main
                                 Document     Page 11 of 15


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         America Infosource
                         Verizon
                         PO Box 248838
                         Oklahoma City, OK 73124


                         Anesthesia Solutions of VA
                         PO Box 73983
                         Dept. 1011
                         Atlanta, GA 30374


                         Atlas Acquisitions LLC
                         2601 Cattleman Rd.
                         Sarasota, FL 34232


                         Autotrakk Llc
                         Attn: Bankruptcy Department
                         1500 Sycamore Rd., Ste. 200
                         Montoursville, PA 17754


                         Blue & Grey Emerg Phys
                         PO Box 37877
                         Philadelphia, PA 19101


                         Capital One
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130


                         CCI/Contract Callers Inc
                         Attn: Bankruptcy Dept
                         501 Greene St Ste 302
                         Augusta, GA 30901


                         Check Express Advance
                         10679 Courthouse Road
                         Fredericksburg, VA 22407


                         Comenity Bank/roamans
                         Po Box 182789
                         Columbus, OH 43218


                         Convergent Outsourcing, Inc.
                         Attn: Bankruptcy
                         Po Box 9004
                         Renton, WA 98057
Case 20-32216-KLP   Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38   Desc Main
                             Document     Page 12 of 15



                     Credit Control Corp
                     Po Box 120568
                     Newport News, VA 23612


                     Cybrcollect
                     Attn: Bankruptcy
                     3 Easton Oval, Ste 210
                     Columbus, OH 43219


                     Darcey Geissler
                     919 Ware Street, SW
                     Vienna, VA 23180


                     Easy Comforts
                     P.O. Box 2861
                     Monroe, WI 53566


                     Fredericksburg Em Med Alliance
                     P.O. Box 808
                     Grand Rapids, MI 49518-0808


                     Fredericksburg Orthopaedic As
                     3310 Fall Hill Ave
                     Fredericksburg, VA 22401


                     Genesis Bc/celtic Bank
                     Attn: Bankruptcy
                     268 South State Street Ste 300
                     Salt Lake City, UT 84111


                     Jefferson Capital Systems LLC
                     Po Box 7999
                     Saint Cloud, MN 56302


                     Jefferson Capital Systems LLC
                     PO Box 17210
                     Golden, CO 80402


                     LVNV Funding/Resurgent Capital
                     Attn: Bankruptcy
                     Po Box 10497
                     Greenville, SC 29603
Case 20-32216-KLP   Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38   Desc Main
                             Document     Page 13 of 15



                     Mary Washington Healthcare
                     2300 Fall Hill Ave.
                     Suite 101
                     Fredericksburg, VA 22401


                     MDG US/Capital Community Bank
                     49 W University Pkwy
                     Orem, UT 84058


                     Medical Imaging of Fredericks.
                     P.O. Box 7606
                     Fredericksburg, VA 22404


                     Midland Funding
                     2365 Northside Dr Ste 300
                     San Diego, CA 92108


                     MultiSpecialty Health Group
                     4604 Spotsylvania Pkwy
                     Suite 200
                     Fredericksburg, VA 22408


                     O'Sullivan Pathology, PLLC
                     9834 Business Way
                     Manassas, VA 20110


                     ODC Recovery Services, Inc
                     2300 Fall Hill Ave., Suite 314
                     Fredericksburg, VA 22401


                     Orthopaedics Specialists
                     PO Box 409591
                     Atlanta, GA 30384


                     Quantum 3 Group LLC
                     Comenity Bank
                     P.O. 788
                     Kirkland, WA 98083


                     Regional Acceptance Co
                     Attn: Bankruptcy
                     Po Box 1487
                     Wilson, NC 27894
Case 20-32216-KLP   Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38   Desc Main
                             Document     Page 14 of 15



                     Regional Acceptance Co
                     Attn: Bankruptcy
                     1424 E Firetower Rd
                     Greenville, SC 27858


                     Remote Neuromonitoring Phys
                     Dept 2105
                     PO Box 11407
                     Birmingham, AL 35246


                     Security Check
                     Attn: Bankruptcy Dept
                     2612 Jackson Ave W
                     Oxford, MS 38655


                     Spotsylvania Multi Specialty
                     4604 Spotsylvania Pkwy
                     Suite 200
                     Fredericksburg, VA 22408


                     Spotsylvania Regional Medical
                     PO Box 13620
                     Henrico, VA 23255


                     Spottsylvania Regional Medical
                     4600 Spotsylvania Parkway
                     Fredericksburg, VA 22408


                     Stafford Hospital Center
                     101 Hospital Center Blvd
                     Stafford, VA 22554


                     Surgi-Center of Central VA
                     1500 Dixon St #101
                     Fredericksburg, VA 22401


                     Tate & Kirlin
                     2810 Southampton Road
                     Philadelphia, PA 19154


                     United Consumer Financial
                     865 Bassett Road
                     Westlake, OH 44145
Case 20-32216-KLP   Doc 23    Filed 05/29/20 Entered 05/29/20 14:47:38   Desc Main
                             Document     Page 15 of 15



                     United Consumer Financial Services
                     Attn: Bankruptcy
                     Po Box 856290
                     Louisville, KY 40285


                     US Deptartment of Education/Great Lakes
                     Attn: Bankruptcy
                     Po Box 7860
                     Madison, WI 53707


                     Virginia Bariatric
                     1850 Town Center Parkway
                     Reston, VA 20190


                     Walter Sheffield, Esq.
                     PO Box 7906
                     Fredericksburg, VA 22404
